Citation Nr: 1610736	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis, to include as secondary to the service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to April 1983 and from November 1983 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and October 2007 rating decisions of the VA Regional Office (RO) in Sioux Falls, South Dakota.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Muskogee, Oklahoma.  

In June 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The case was remanded in January 2011, November 2013, and July 2015 to obtain additional treatment records, afford the Veteran VA examinations, and obtain addendum medical opinions.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Sinusitis was not present during service and did not develop as a result of any incident during service, including the service-connected tinnitus.


CONCLUSION OF LAW

Sinusitis was not incurred or aggravated in service and is not proximately due to or the result of the service-connected tinnitus.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in March 2006 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in June 2006 and April 2014 with a October 2015 addendum opinion; a medical opinion without an examination was also obtained in June 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations and opinions obtained in this case are collectively sufficient, as the June 2006 and April 2014 examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  While the June 2012 examiner did not examine the Veteran, they did review the evidence and provided a well reasoned opinion based on their review of the evidence.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  There has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs show that examinations in December 1982 and November 1983 revealed clinically normal sinuses.  In his reports of medical history, he denied symptoms such as sinusitis.  In April 1985, the Veteran complained of sinus problems.  He was diagnosed with acute bronchitis.  Another record also dated in April 1985 shows that the Veteran was diagnosed with sinus congestion.  The Veteran's separation examination in September 1986 again revealed clinically normal sinuses.  There is no indication in the Veteran's STRs of any chronic sinusitis.   

A post-service health questionnaire dated in February 1987 shows that the Veteran reported having no sinus infection.  A March 1988 National Guard enlistment examination continued to show clinically normal sinuses.  In his report of medical history, he again denied symptoms such as sinusitis.  

Post-service medical records show that the first indication of sinus complaints was in February 2004.  At that time, the Veteran reported ongoing complaints for the last ten years.  A CT scan that same month revealed chronic intercanthal pressure congestion symptoms; chronic postnasal catarrh; chronic nasal obstruction; severe septal deviation; significant inferior turbinate hypertrophy; osteomeatal complex compression bilaterally; and retention cyst, bilateral maxillary sinuses.  The Veteran underwent a septoplasty in May 2004.  

The Veteran was afforded a VA examination in June 2006.  He reported that during basic training he had sinus infections and that he had sinus problems all the way through the service.  The examiner noted that the Veteran had no other documentation of treatment other than the two times for sinus infections in April 1985.  The examiner also observed that there were no other private records other than the records in 2004.  The Veteran was diagnosed with severely deviated nasal septum with subsequent retention cysts.  The examiner opined that it was less than likely than not that the sinus problems were related to problems in service.  The examiner reported that the sinus infections that were involved in the service over 20 years ago.  The examiner noted that there was no documented treatment from discharge in 1986 to 2004 that was presented by the Veteran at that time.  The examiner noted that there was documentation of nasal septal deviation, which the Veteran related to a possibility of a broken nose, but he did not remember when that could have occurred.  The examiner opined that with no history of fractured nose or trauma, one would have to suspect a congenital abnormality at that point and therefore unrelated to service.  Regarding aggravation, the examiner noted that the Veteran had only two episodes in 1985 and there were no further episodes noted or treatment until 2004.  The examiner opined that therefore it was less than likely if not that the sinus problems were aggravated by service.

A January 2007 treatment record shows that the Veteran's tinnitus was reported to not appear to be related to his sinus problems.  A March 2007 record reveals that the Veteran's hearing was reported to be affected by his sinuses.  Another March 2007 record shows a diagnosis of chronic sinusitis and that the Veteran's tinnitus was due to his sinuses and hearing.  An April 2007 record shows that the Veteran thought that much of his problem was related to sawdust at work; the physician agreed.  

In an April 2007 statement, the Veteran reported that when his tinnitus got worse, so did his sinus problems.  

At his June 2010 hearing, the Veteran testified that he self-treated his sinus problems prior to seeking treatment in 2004.  June 2010 Hearing Transcript (T.) at 6.  

A problem list dated in December 2010 shows that the Veteran had a diagnosis of sinusitis, maxillary chronic as well as allergic rhinitis.  
A VA medical opinion was obtained in June 2012.  The examiner noted that the Veteran's entrance examination indicated that he had a sore throat in February 1983 when in basic training.  The examiner noted that history was negative for sinus problems, hay fever, etc.  The examiner observed that the September 1986 separation examination was unremarkable with normal checked for clinical evaluation of the nose and for sinus problems.  The examiner reported that previous notes from the Veteran indicated that he had sinus infections shortly into basic training and that he had problems all the way through the service.  The examiner noted the Veteran had no other documentation of treatment other than the two times for sinus infections in April 1985.  The examiner also noted that there were no other private records other than the 2004 records where the Veteran underwent operation for obstructive problems of a deviated nasal septum to the right with retention cyst noted in both sinuses at that time and polyps removed.  The examiner noted the record showing that the Veteran reported a ten year history of headaches and intercanthal pressure, facial pressure and daily postnasal drainage down the back of his throat, so since about 1994, which was still eight years after his period of service.  The examiner also noted that the 2004 records indicated no signs of asthma, hay fever, or allergies at that time and that there was indication that the Veteran had been tested as a child.  

The examiner opined that there was no unmistakable evidence of sinus problems or sinus infections prior to his period of service.  The examiner noted that the entrance physical and history were negative.  The examiner further opined that regarding whether any such disorder clearly and unmistakably worsened during service was not apparent, and was less likely as not related to the Veteran's period of service based on his STRs that indicated documented treatment on two occasions during basic training in April 1985.  The examiner opined that there was also no evidence that there was a history of chronic sinus problems or nasal septal deviation during his period of service as evidenced by the normal discharge exam in September 1986.  The examiner further opined that there was also no evidence of continuation as there were no further medical visits for sinus/nasal problems noted in his records between discharge in 1986 until visit with a sinus specialist and not until 2004.  The examiner noted that at that time, he was found to have severe nasal septal deviation and no reports of any injury.  The examiner concluded that it was therefore less likely as not that his claimed sinus symptoms were incurred or aggravated by his period of service.  

The examiner observed that there was very little documentation of problems or medical visits that indicated problems during his period of service, and only some general statements of sore throat or episodic symptoms of post nasal discharge.  The examiner noted that the Veteran related to the physician in 2004 that the onset of headaches, facial pressure and post nasal discharge for about ten years (or onset about 1994), which was well after his period of service, and hard to prove causal relation or aggravation based on his period of service for those reasons.  The examiner reported that the Veteran's claims file, VA treatment records, STRs, and private treatment records were reviewed.  

The Veteran was afforded another VA examination in April 2014.  Only allergic rhinitis was diagnosed; the examiner reported that the Veteran did not have chronic sinusitis.  X-rays were within normal limits.  The examiner reported the pertinent STRs.  The examiner also noted that the Veteran's VA treatment records included the December 2010 problem list that included sinusitis, maxillary chronic and allergic rhinitis.  The examiner also noted the April 2007 record in which the Veteran reported problems with sawdust.  The examiner reported the March 2007 record revealing that the Veteran's hearing was being affected by his sinuses.  

The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the 1985 sinus problems were documented as acute and presumably resolved per separation exam as the examination was normal for nose and sinus.  The examiner reported that the first record of chronic symptoms was documented in 2007.  The examiner observed that the Veteran's VA records documented that sinusitis was chronic and most likely due to sawdust exposure while in his work as a carpenter.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran was not diagnosed with sinusitis.  The examiner reported that exam and X-rays were within normal limits.  The examiner also opined that tinnitus did not cause chronic sinusitis and there was no relationship.  

An addendum medical opinion from the 2014 examiner was obtained in October 2015.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner opined that based on examination in April 2014, there were no findings to give a diagnosis of sinusitis.  The examiner noted that paranasal sinus X-rays were within normal limits.  The examiner opined that with regard to being secondary to tinnitus, tinnitus is a condition related to the cochlea, which is an inner ear structure that does not cause congestion or thickening of the periosteal membranes of the maxillary sinus.  The examiner opined that as far as the Veteran's report that his sinus problems got worse when his tinnitus worsened, tinnitus is caused by the inner ear and is not anatomically related to a sinus condition.  

The examiner opined that furthermore, the Veteran did not have a chronic sinus condition per April 2014 X-rays.  The examiner reported the January 2007 record showing that the Veteran's physician noted that the Veteran's tinnitus did not appear related.  The examiner opined that they could not provide a baseline level of severity to determine aggravation as the first record of sinusitis merely stated complaints of sinus problems in April 1985.  The examiner reported that the next record was more specific in December 2010 of chronic maxillary sinusitis.  The examiner opined that the Veteran's sinusitis was not at least as likely as not aggravated by tinnitus.  The examiner again reported that tinnitus is related to the cochlea, an inner ear structure that does not cause congestion or thickening of the periosteal membranes of the maxillary sinus.

Based on a review of the evidence, the Board concludes that service connection for sinusitis is not warranted.  Although the evidence shows that the Veteran had in-service complaints and has been diagnosed during this appeal with sinusitis, it does not show that sinusitis is related to his military service, to include being secondary to his service-connected tinnitus.  

Initially, based on the June 2012 VA examiner's opinion, the Board concludes that the Veteran was presumed sound at entrance.  Regarding service connection on a direct basis, although the Veteran's STRs showed sinus treatment on two occasions in April 1985, the evidence fails to show chronic sinusitis.  As discussed above, his September 1986 separation examination and March 1988 enlistment examination both revealed normal sinuses and were silent for any sinus complaints.  The Veteran specifically denied having sinusitis in his March 1988 report of medical history.  Furthermore, although the Veteran testified about self-treating prior to seeking treatment in 2004, the February 2004 record shows that the Veteran reported having a ten year history.  As noted by the examiners, that places the onset around 1994, well after the Veteran's military service ended in 1986.  No medical professional has provided any opinion indicating that the onset of the Veteran's sinusitis was during his service or is otherwise related to his military service.  In this case, the Veteran's STRs and post-service treatment records fail to show that the onset of chronic sinusitis occurred during service.  The contemporaneous evidence of record weighs against a finding that the onset of chronic sinusitis began in service or that any currently diagnosed sinusitis is related to his in-service complaints.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The evidence fails to support a finding that the Veteran's post-service sinusitis is directly related to his military service.  None of his treatment records contain any such opinion.  The only medical opinions of record, those of the VA examiners, collectively show that the Veteran's sinusitis is not related to his military service.  As the June 2006 and April 2014 opinions were formed after interviewing and examining the Veteran, as well as reviewing the evidence of record, the Board accords them great probative value.  Although the June 2012 examiner did not examine the Veteran, they did review the evidence, which included the previous examination of the Veteran.  Consequently, the Board also accords this opinion great probative value.  These medical opinions are also uncontradicted.  Therefore, the evidence weighs against a finding that sinusitis is directly related to the Veteran's military service.  

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected tinnitus either caused or aggravates sinusitis.  Although the Veteran reported that his sinus problems worsened when his tinnitus got worse, the January 2007 treatment record shows that the Veteran's tinnitus was reported to not appear to be related to his sinus problems.  While the March 2007 record indicates that the Veteran's hearing was affected by his sinuses, such record does not indicate that the Veteran's tinnitus caused or aggravates his sinusitis.  The October 2015 medical opinion shows that the Veteran's tinnitus does not cause or aggravate sinusitis.  As the examiner's opinion was formed after reviewing the evidence, and included a thorough rationale, the Board accords it great probative value.  

The overall evidence of record weighs against a finding of sinusitis being associated with the Veteran's active duty.  Without competent evidence of an association between sinusitis and his active duty, to include being secondary to the service-connected tinnitus, service connection for sinusitis, to include as secondary to tinnitus, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of sinusitis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between sinusitis and the Veteran's active duty, to include the service-connected tinnitus, service connection for sinusitis is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sinusitis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sinusitis, to include as secondary to the service-connected tinnitus, is denied.  See 38 U.S.C.A §5107 (West 2014).  


ORDER

Entitlement to service connection for sinusitis, to include as secondary to the service-connected tinnitus, is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


